Citation Nr: 0940941	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a compensable disability rating for bilateral, 
post-operative, inguinal hernias.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to November 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a claim for an increased 
rating and continued the noncompensable disability rating for 
the Veteran's service-connected bilateral, post-operative, 
inguinal hernias.  In November 2007, the Board remanded this 
case.  


FINDING OF FACT

The most probative evidence shows that the bilateral, post-
operative, inguinal hernias are asymptomatic.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
bilateral, post-operative, inguinal hernia, are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, Diagnostic Code 7338 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in May 2004.  Thereafter, additional 
VCAA notification was sent in June 2009.  Cumulatively, these 
letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 2009).  

The Board notes that the VCAA notices along with the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) provided information to the claimant relevant to 
the specific pertinent diagnostic code.  Also, in addition, 
in the June 2009 letter, the section entitled "How VA 
Determines the Disability Rating," specifically cited to the 
impact on employment and described the types of evidence 
which would support the claim.  The claimant was also told 
that disability rating range from zero to 100 percent based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected hernia disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record.  The reports included a review of the pertinent 
history and examination of the Veteran.  His current level of 
symptoms was discussed.  Therefore, the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating for Bilateral, Post-Operative, Inguinal Hernias

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In March 2004, the current claim of an increased rating was 
received.  It was noted that the Veteran had undergone 
bilateral inguinal hernia repair.  Currently, he reported 
that he had no strength in his abdomen or groin and was 
unable to lift more than 25 pounds before he experienced 
stabbing pain in his right abdomen which radiated to the 
right groin.  He also related that he had intermittent left 
groin pain.  He indicated that he was unable to work more 
than 6 hours at a time and would do light work at his placed 
of employment.  Physical examination revealed that he had no 
epididymal or testicular masses or tenderness and there was 
no scrotal swelling.  He had a well healed transverse scar on 
the right lower abdomen which measured 6 centimeters.  He had 
a 5 centimeter vertical scar on the left lower abdomen which 
was well-healed.  Currently, there was no objective evidence 
of residuals of the hernia repairs.  

Subsequent VA records noted that the Veteran complained of 
right lower abdomen pain in May 2004.  In May 2005, the left 
inguinal hernia was palpable when he was standing.  However, 
with regard to reported pain, the examiner indicated that 
this pain was more consistent with a discogenic source.  June 
2008 records revealed that the abdomen was soft, nontender, 
and nondistended.  February 2009 records revealed that the 
abdomen was soft and nontender.  There was organomegaly or 
pulsatile masses and bowel sounds were active.  

Thereafter, the Veteran reported increased pain.  He was 
subsequently afforded a VA examination in August 2009.  The 
claims file was reviewed.  It was noted that the Veteran was 
on pain medication for his back, but that this medication 
overlapped and helped his inguinal pain.  The Veteran related 
that he had bilateral inguinal pain 2-3 times per week which 
lasted up to an hour.  He reported that he was unable to lift 
more than 20 pounds, do repetitive motions, or stoop with 
knee bends because these actions caused inguinal pain.  Pain 
was improved with rest, not working, and getting off his feet 
and elevation his legs.  Physical examination revealed that 
the abdomen and groin were soft, there were normal bowel 
sounds, there was no palpable tenderness, and there were no 
masses or organomegaly.  There were no visible scars.  The 
diagnosis was status post inguinal hernia repairs.  Despite 
the Veteran's subjective complaints, there was no objective 
evidence to support a finding of residuals.  

The Veteran's bilateral inguinal hernias are rated under 
Diagnostic Code 7338.  Diagnostic Code 7338 provides ratings 
for inguinal hernia.  Small inguinal hernia, reducible, or 
without true hernia protrusion, is rated noncompensably 
disabling.  Inguinal hernia that is not operated, but is 
remediable, is rated noncompensably disabling.  Postoperative 
recurrent inguinal hernia, readily reducible, well supported 
by truss or belt, is rated 10 percent disabling.  Small 
inguinal hernia, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, is rated 30 percent disabling. Large inguinal 
hernia, postoperative recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable, is rated 60 percent disabling. 

A Note to Diagnostic Code 7338 provides that 10 percent is to 
be added for bilateral involvement, provided the second 
hernia is compensable.  This means that the more severely 
disabling hernia is to be rated, and 10 percent, only, added 
for the second hernia, if the second hernia is of compensable 
degree.  38 C.F.R. § 4.114.

The Veteran is competent to report pain and that he has pain 
on certain physical actions as that type of symptom is 
observable.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Layno v. Brown, 6 Vet. App. 465 (1994).  However, the  
medical professionals have reviewed the pertinent history, 
examined the Veteran, and concluded that there are no 
residuals of his post-operative inguinal hernias.  The Board 
finds that their opinions are more probative regarding 
etiology than the Veteran's opinion regarding the source of 
his pain, taking into consideration that he has multiple 
painful medical conditions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  Further, the Veteran does not require 
a truss or a belt as would be contemplated for a compensable 
rating.  Likewise, there is no evidence that the hernias are 
nonreducible.  Since the most probative evidence establishes 
that the post-operative hernias are asymptomatic, and in 
light of the aforementioned lack of specific residuals 
contemplated for compensable ratings, a compensable rating is 
not warranted.  

The Board notes that there is no basis for a rating based on 
the residual scarring due, as the residual scarring was noted 
to be well-healed and in fact invisible on one examination.  
They were not shown to be unstable, painful nor covering at 
least 5 percent of the entire body or at least 5 percent of 
the exposed affected area.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a compensable 
rating.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's hernias 
with the established criteria found in the rating schedule 
for hernia disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above.




The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability unless he was 
undergoing a repair which occurred prior to the appeal 
period.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  
The Veteran reports interference, but the probative evidence 
shows that the hernias are asymptomatic.  There is nothing in 
the record which suggests that the disability itself markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated 



in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

Entitlement to a compensable disability rating for bilateral, 
post-operative, inguinal hernias, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


